Citation Nr: 1825025	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder.

2.   Entitlement to service connection for a lumbar spine disorder.

3.   Entitlement to service connection for a headache disorder to include migraines. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco and Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2015.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for headaches to include migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran suffers from PTSD with bipolar disorder due to service related military sexual trauma.

2.   The Veteran's current back disabilities are not related to service and did not worsen as a result of service.





CONCLUSIONS OF LAW

1.   The criteria for service connection for posttraumatic stress disorder with bipolar disorder due to military sexual trauma disorder have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).

2.   The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder due to military sexual trauma and for a lumbar spine disorder.

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection for posttraumatic stress disorder requires: (1) medical evidence diagnosing posttraumatic stress disorder in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a claim for posttraumatic stress disorder that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

At his Board hearing, the Veteran testified that while in service, he was sexually accosted by two men.  He stated that he was set to serve for another six months after the incident but was discharged after one month.  He then did not return to his wife and kids after leaving service for approximately 10 years because he felt something was wrong with him.

The Veteran was afforded two VA examinations in connection with his claim for an acquired psychiatric disorder.  On VA examination in May 2013, the examiner, a physician's assistant, found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria and instead, he was diagnosed with mood disorder NOS.  At the examination, the Veteran reported that he did not share with others what he experienced in the military because once when he was trying to talk about the incident, people thought he was joking and made fun of him so he refrained from talking about the incident with anyone.  

The Veteran was provided another VA examination for his PTSD in June 2017.  The examiner found that the Veteran had a diagnosis of PTSD with bipolar paranoia and hallucinations secondary to MST.  The examiner noted the Veteran's claimed stressor of being sent to the brig for fighting, put into a cell by himself, and then being sexually accosted by two MPs.  The examiner concluded that the Veteran's claimed condition was at least as likely as not incurred in or caused by service.  In support of his conclusion, the examiner stated "he has had continuing stress and distress from MST and the circumstantial evidence is that he avoided his family from shame for years, and took years before he could sexually be with his wife.  The diagnosis is PTSD and the rationale is based upon the significant MST stressor the claimant suffered while in service as is evidenced by his statement and behavioral observations."  The examiner additionally opined that the Veteran's bipolar disorder is secondary to his PTSD.  The examiner, a psychiatrist, explained:

I believe if he had not endured the MST he would not have developed the mental illness which I am calling bipolar disorder, which also has many features of Paranoid Schizophrenia.  Many psychiatric illnesses can be comorbid and causational and it is this examiner's professional opinion that this claimant suffers from both PTSD and severe mental illness, being labeled within the confines of today's treatment as bipolar disorder, which also holds features of Paranoid Schizophrenia. 

As noted above, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  This essentially occurred by way of the examination conducted for VA purposes in 2017.  When weighing the two medical opinions of record, the 2013 VA examination report and the June 2017 VA examination report, the Board finds the June 2017 VA examination more probative.  In it, the Veteran's entire history was considered, and his presentation was considered consistent with a diagnosis of PTSD based on the described MST stressor, with bipolar disorder.  The earlier report simply reflects the evaluator's conclusion the assault did not occur, without fully explaining the basis for that finding.  

With the evidence showing a diagnosis of PTSD with bipolar disorder, linked to an in-service stressor, service connection is warranted.

Lumbar Spine Disorder

As noted above,  service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  With respect to this aspect of the Veteran's appeal, it is added that service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).  In addition, service connection may be granted for congenital or hereditary diseases if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90,VAOPGCPREC 67-90. 

A congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397.

In this case, while the Veteran may have a current back disability for VA purposes, the preponderance of the evidence is against a finding that his back disability had its onset in service or is related to an injury or disease incurred in service.

On enlistment in February 1970, the Veteran denied having back troubles of any kind.  His spine was found to be clinically normal.  The Veteran presented with complaints of pain in August 1971 "since auto accident three years ago."  The x-rays were normal except for spina bifida occulta with "no orthopedic problems elicited."  On release from active duty, the Veteran's spine was again found to be clinically normal. 

The Veteran, by his own admission, did not seek treatment for his back until several years after service, although the specific date has not been made clear.  He did make a reference to treatment in 1975, and the Board notes that the RO contacted the Veteran to obtain any such medical record, but none were forthcoming.  

VA treatment records from July 2011 show that the Veteran was found to have degenerative joint disease of the low back "with exacerbation after fall." 

The Veteran was afforded an in-person VA examination for his lumbar spine in August 2014.  The examiner noted that the Veteran had three diagnoses: congenital short leg syndrome (also known as congenital leg length discrepancy); degenerative arthritis secondary to short leg syndrome; and congenital spina bifida occulta.  At his VA examination, the Veteran stated that he did not follow up with medical concerns for his back until 2009, approximately forty years after separation from service.  The examiner opined that the Veteran does not have a chronic lumbar spine condition related to service and instead has a congenital leg length inequality/discrepancy whereby his right leg is shorter than his left.  The examiner stated:

Each of the above noted conditions can be a common occurrence, even in the civilian population that is NOT exposed to the physical stresses of military physical demands/requirements or environmental hazards often associated with deployment abroad.  They are NOT, with any stretch of one's imagination, service connected conditions or disabilities; since back symptoms often develop insidiously or gradually as one ages, NOT because of aggravation or being secondary to an event or injury/strain that might be alleged as occurring when in active military service.  

Essentially, the examiner opined that the Veteran's had two congenital diseases that pre-existed service.  The examiner noted that the Veteran's in-service complaints of back pain and that all x-rays during service found no chronic disability and did not demonstrate a worsening of a lumbar spine disability.  Instead, the Veteran now has complaints related to his back because his congenital diseases have progressed as a result of age.  The examiner opined that while the Veteran's degenerative joint disease of the lumbar spine is not congenital, it was secondary to the Veteran's congenital short-leg disability.  The examiner explained that the Veteran's short-leg syndrome is akin to a person walking down a curbed street with their left leg required to walk on the curb, and their opposite leg required to walk in the street.  The repeated impact causes intermittent sacroiliac strain to the low back which ultimately causes degenerative joint disease.  This is the more likely reason for the Veteran's pain, which occurred 40 years post-service, as opposed to an in-service injury.  

In this case, the Board finds this examination report highly probative.  The examiner provided a reasoned basis for concluding that the Veteran's disabilities are congenital diseases that preexisted service and were not worsened thereby; and that the Veteran's current degenerative joint disease is secondary to his congenital disease.  The Board finds it highly probative that the Veteran himself admitted to not seeking treatment for several years post-service and all in-service x-rays showed a normal spine; as did the Veteran's exit examination.  Further, had the Veteran experienced back pain throughout service, he had the opportunity to report as much on separation, which he did not.  

It is worth noting that there are no medical opinions in support of the Veteran's assertions that he has a lumbar spine disability that is related to service and the Veteran is not competent to state as much.  The question regarding the etiology of such a disability is a complex medical issue that cannot be addressed by a layperson.  For these reasons, his allegations are non-specific and are no more than conjecture.

Thus, the greater weight of the evidence shows the Veteran's current back disabilities were not incurred in, related to, or worsened by service.  Instead, the weight of the evidence shows that the Veteran's congenital diseases have naturally progressed, such that service had no bearing on his lumbar spine.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a lumbar spine disability must be denied.


ORDER

Entitlement to service connection for PTSD with bipolar disorder is granted.

Entitlement to service connection for a lumbar spine disability is denied.

REMAND

By way of this decision, the Veteran is now service-connected for psychiatric disability.  The Veteran contends that he has migraines secondary to his psychiatric disability.  While migraines may be capable of lay diagnosis, when considering all of the evidence, it remains unclear whether the Veteran has a current migraine/headache disability, or if the Veteran's migraines are a symptom of his psychiatric disability.  As such, a VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.   Obtain a VA medical opinion from an appropriate examiner regarding the Veteran's complaints of migraines/headaches.  The need for an in-person examination is left to the discretion of the examiner selected to provide the examination. 

After reviewing the Veteran's entire claims file, the examiner is asked to opine whether the Veteran's claimed headaches/migraines are at least as likely as not a symptom of his service connected psychiatric disability or a separate and distinct disability.  

2.   Readjudicate the appeal.  If the benefit sought is not granted, the RO should furnish the Veteran a supplemental statement of the case and be given a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


